Title: To Benjamin Franklin from Jno. Valentz, 26 July 1777
From: Valentz, Jno.
To: Franklin, Benjamin


Honorable Sir!
Paris 26th. July 1777.
When I had the honour last wednesday of paying my Respects to you at Passy, those Gentlemen I met at your house prevented me at first from disclosing to you the principal motive of my Errand. And when afterwards I had an opportunity of doing it perhaps with some degree of more propriety, the delicate nature of the matter caused my heart within to fail me, and made me come away, only with the Satisfaction I felt at the Sight of your precious wellfare.
Permit me therefore Sir, that I may now have the liberty to acquaint you, that I am actually a former Inhabitant of Pennsilvania, where I have resided from my youthfull days, but that Some Debts, which the Indian wars, and other losses I met with in trade, renderd me incapable from discharging, compelled me about 10 years ago to quit the Province. Since which time I have been obliged to Struggle through more hardships and Embarrassments in Life, than I am willing at present of enumerating to you, untill finally a heat of Passion, with which I used upon all occasions to espouse the cause of our American Free States, brought me to some unlucky Event, which Somewhat more than a twelvemonth ago forced me in an precipitate manner to leave the West Indies; a mere Chance then brought me into Europe, where I have now actually been a twelvemonth.
Necessitous Circumstances, Sir, make me think of now returning to the American Continent again, and to throw myself up to the Mercy of my Creditors, upon whose lenity I have Some grounds of relying, and If our troubles Should not Soon arrive at an End, I could freely wish to take a Commission in the Continental Service, which I Should be at no loss of getting, as I have the honour of being personally acquainted with Several Members of the Congress, as well as with General Washington, whom I now know above 18 years, having been with him two Campeigns to the westward, when I myself have been an Officer in the provincial Service last war, once in Col: (Pennsylvania) Bird’s Regiment, Capt. Robt. Callender of Carlisle being my Captain and the Second time in Coll. Llyd [Lloyd’s] Regiment, when I was a Lieutenant, and Capt. Little my Captain, who afterwards in your Neighbourhood married the Widow Nicholson of the Indian Queen; I hope you will readily excuse my noticing to you these Small matters, my Chief intention being to Shew you, that I am perfectly well acquainted with the Country, and that I am no Imposter.
I did, Sir, when I last waited upon you, mention to you my intention of going to Bourdeaux or Some other French Port for a Passage, but I did not mention to you, that I have no money, even to carry me one quarter part of the way: Yet Such is my Case, that as God is my Judge, I have not one Louis d’or, was it to Save my Life from immidiate Destruction. Pardon kind Sir this open Confession from a Man, who came here from Holland on purpose to See you, in order of laying his Deplorable Situation before you. For the truth of my Assertion I beg leave to referr you to a certain Gentleman you Correspond with in Leyden, or to a Gentleman who was with you not long ago from Rotterdam upon Some Commercial Bussiness. Leyden and Rotterdam having Enabled me to perform my Journey So far as to See you; and I am now addressing myself to you from a Double Confidence in your Goodness and Commisseration, looking upon you not only as a Chief Person of our Republican States, but also as a Chief of a Certain Respectable order, to which I have the honour of belonging ever Since the Year 1762. I am a Member, Sir, of St. John’s Lodge No. 2 in Philada. having been raised to the Degree of a Master, under the Adm[inistration] of Wm. Shute, Mr. Emmanuel Rouse, P.M. John Williams S.W. Robt. Carson, J.W. Wm. Ghislin, Treasurer and Jas. Johnston Secy. (Men which you undoubtedly all know) So that now you have an opportunity of not only Saving a Man from Destruction in a Strange land, which differs from us both in Politick and Religion, but of Sending back perhaps a Usefull Member to our Comunity, whom upon Closer Inspection you will find not alltogether unworthy perhaps of your favourable attention, If I may be permitted to assure you, that I know of Some ways, through which I can render myself Serviceable to our State, and that my greatest Ambition consists therein at present.
Vouchsafe therefore, Sir, that I may once more have the honour of waiting upon you; any time you may Condescend to appoint to a private interview, I will readily obey, and take a pleasure of Satisfying you as to any Question you may Judge proper to put to me. Relying therefore on your goodness and Humane Assistance I have the honor with the profoundest Respect to Subscribe myself Honorable Sir, Your Most Obedient Humble and Devoted Servant
Jno. Valentz

P:S: Please to Direct for me au Logis chez Monsr. Archer, Md. Grenier, aûprès du Grand cerf vis a vis des filles Dieu, dans la rûe St. Denis.

